Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments filed 11/09/2020 have been fully considered, but they are deemed to moot due to the new reference of Hollerer.  Specifically, Hollerer teaches a mobile augmented reality system (MARS) which “displays the image at user’s position” and modifies the displayed image “based on a vantage position of the viewer relative to the reference vantage position” as claimed (see Hollerer, figure 8 b) and 8 c), the path is seen from different vantage positions from the ground level and from above).  Therefore, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AZUMA et al (Recent Advances in Augmented Reality) in view of SCHWARD et al (An Augmented Reality System for Training and Assistance to Maintenance in the Industrial Context) and Höllerer et al (Exploring MARS: developing indoor and outdoor user interfaces to a mobile augmented reality system).
As per claim 21, Azuma teaches the claimed “method,” comprising: “displaying, at the portable viewing device at a first viewing time, a first composite image comprising a foundation image and the modifying image” (Azuma, figures 6 and 15 - Azuma teaches the claimed user’s vantage position in his “optical see-through and video see-through” in which the “vantage position,” such as user’s position and viewing orientation, is defined by tracking sensors); “tracking a change in the vantage position of the viewer” (Azuma, 2.3. New Tracking Sensors and Approaches -tracking systems - “Accurately tracking the user’s viewing orientation and location is crucial for AR registration” and “A system combining accelerometers and video tracking demonstrated accurate registration even during rapid head motion”). 
It is noted that Azuma does not teach “displaying, at the portable viewing device at a second viewing time, a second composite image comprising a second foundation image and a second modifying image corresponding to the change in the vantage position of the viewer and changed viewing time.” However, Azuma’s system that blends users in the real world with those in a purely virtual environment (figure 6 - Phillips Tower as seen from two different vantage points) suggests that when the user changes his vantage position, the augmented or mixed reality on the display also changes accordingly (see also Schwald, figure 3 and 5. TRACKING AND 
It is noted that Azuma does not teach “retrieving, at a portable viewing device of a viewer, a modifying image for a scene as viewed from a reference vantage position” and “wherein the modifying image is further modified based on a vantage position of the viewer relative to the reference vantage position.”  However, Azuma’s Touring Machine (page 41, column 1), which renders models of buildings … and play documentaries of historical events that occurred at the observed locations, suggests the retrieved image as viewed from a reference vantage position; and the modification of image “based on a vantage position of the viewer relative to the reference vantage position” as claimed.  Furthermore, Hollerer teaches a mobile augmented reality system (MARS) which displays the image at user’s position and modifies the displayed image “based on a vantage position of the viewer relative to the reference vantage position” as claimed (see Hollerer, figure 8 b) and 8 c), the path is seen from different vantage positions from the ground level and from above).
Thus, it would have been obvious, in view of Schwald and Hollerer, to configure Azuma’s method as claimed by changing the augmented reality view of the viewer depending on his vantage position. The motivation is to provide the viewer an environmental sensing of the interested objects (Azuma, 2.3. New Tracking Sensors and Approaches).



Claim 23 adds into claim 21 “wherein tracking the change in the vantage position of the viewer comprises: monitoring to at least one of position, viewing direction, head tilt and depth of focus of the viewer; and detecting one or more changes to the at least one of the position, the viewing direction, the head tilt and the depth of focus of the viewer” (Azuma, figure 6 and 4.1. Outdoor and Mobile - e.g., computer game Quake, ArcheoGuide project, ; Schwald, figure 3; Hollerer, figures 1, 2 and 8).

Claim 24 adds into claim 21 “receiving, at the second viewing time, the second foundation image from the camera device; receiving, at the second viewing time, the second modifying image from the data store; and generating the second composite image based at least in part on combining the second foundation image and the second modifying image” (Azuma, 3. New Tracking Sensors and Approaches, figures 12 and 15; Schwald, 4. AUGMENTATIONS AND SCENARIOS; Hollerer, figures 1, 2 and 8).

Claim 25 adds into claim 21 “receiving, at the first viewing time, a first audio recording corresponding to the vantage position of the viewer; and playing, at the first 

Claim 26 adds into claim 25 “receiving, at the second viewing time, a second audio recording corresponding to the changed vantage position of the viewer; and playing, at the second viewing time, the second audio recording via the audio player” (Azuma, 4.1. Outdoor and Mobile, figure 17; Schwald, Augmentation Types -vocal analysis/synthesis; Hollerer, figure 2).

Claim 27 adds into claim 26 “ generating the first audio recording from a plurality of sound tracks based at least in part on adjusting respective volumes of the sound tracks according to the vantage position; and generating the second audio recording from the plurality of sound tracks based at least in part on adjusting the respective volumes of the sound tracks according to the changed vantage position” (Azuma, 3. Interfaces and Visualization 4.1. Outdoor and Mobile; Schwald, User Equipment and Augmentation Types - vocal analysis/synthesis; Hollerer, figure 2).

Claims 28-34 and 35-40 claim a system and one or more computer-readable storage media based on the method of claims 21 -27; therefore, they are rejected undera similar rationale.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,817,092. 
Claim 21 of this pending application
Claim 1 of the US patent 8,817,092
A method, comprising:
A method of
retrieving, at a portable viewing device of a viewer, a modifying image for a scene as viewed from a reference vantage position;
providing a composite video image to a human viewer having a vantage position comprising, at a viewing time, delivering to a portable viewing device at the viewer a first image corresponding to a foundation scene at a setting, the foundation scene viewed at said viewing time from the vantage position,
displaying, at the portable viewing device at a first viewing time, a first composite image comprising a foundation image and the modifying image, wherein the modifying image is further modified based 


tracking the change in the vantage position, accessing another first image and another second video image corresponding to the tracked changed vantage position, combining the ether another first image and the another second video image images corresponding to the tracked changed vantage position to create another composite image corresponding to the changed vantage position, and
displaying, at the portable viewing device at a second viewing time, a second composite image comprising a second foundation image and a second modifying image corresponding to the change in the vantage position of the viewer and changed viewing time.
displaying the ether another composite image at the viewing device, the method further comprising generating vantage position data corresponding to the changed vantage position, the vantage position data related to at least one of 


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the US patent contains all features of the claimed method of this pending application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645.  The examiner can normally be reached on M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/PHU K NGUYEN/        Primary Examiner, Art Unit 2616